Citation Nr: 0434468	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  99-15 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to August 
1962.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a May 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, which denied service 
connection for hearing loss.

In a March 2003 decision, the Board upheld the RO's denial of 
service connection for hearing loss.  The veteran appealed 
that decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In a July 2004 order, the Court vacated the 
Board's decision and remanded the matter back to the Board 
for development consistent with the parties' Joint Motion for 
Remand (Joint Motion).  The case is once again before the 
Board for review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Board remanded the case back to the RO in November 2000 
for additional development.  As indicated in the Joint 
Motion, however, not all of the requested development was 
accomplished.  See Stegall v. West, 11 Vet. App. 268, 270 
(1998).  Specifically, the Board instructed the RO to afford 
the veteran a comprehensive VA examination to determine the 
nature and etiology of his hearing loss disability.  
Specifically, the Board provided the following instructions:

Based upon the medical documentation on file, the 
examiner should specifically express an opinion as 
to the date of onset and etiology of any current 
hearing loss and/or tinnitus.  Specifically, is it 
at least as likely as not that any current hearing 
loss [ . . .] was caused by an in-service disease 
or injury?

The examiner must provide a comprehensive report 
including complete rationales for all opinions and 
conclusions reached, citing the objective medical 
findings leading to the examiner's conclusions. If 
further testing or examination by other specialists 
is determined to be warranted in order to evaluate 
the condition at issue, such testing or examination 
is to be accomplished prior to completion of the 
examination report.

(Emphasis in the original).  Pursuant to that request, the 
veteran underwent a VA audiological examination in October 
2001.  The examiner concluded, "it is my impression that 
this veteran may experience some difficulty understanding 
speech in the presence of competing background noise. . . . 
It is my impression that although no medical records were 
found it is as likely as not that his hearing loss would have 
been caused by noise exposure he sustained in the service." 

Because the examiner did not provide any rationale for his 
opinion, the veteran was reexamined by the same examiner in 
January 2002.  In his report, the examiner noted, "It is my 
impression, because he lost his hearing in his right ear 
several years after leaving service, that this loss is not 
service-connected." 

Since the examiner has yet to provide any rationale for his 
opinions concerning the etiology of the veteran's hearing 
loss, the Board must remand this case for another opinion to 
comply with its previous remand instructions in November 
2000.  See Stegall, 11 Vet. App. 268 (holding "that a remand 
by this Court or the Board confers on the veteran or other 
claimant, as a matter of law, a right to compliance with the 
remand orders.").

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
audiological examination to determine the 
nature and etiology of his hearing loss.  
The examiner should review the claims 
folder and record the veteran's history 
of noise exposure both during and after 
service.  The examiner should document in 
the report that such a review of the 
record has been accomplished.  Following 
an examination and a review of the 
record, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current hearing loss 
disability is related, even in part, to 
noise exposure during the veteran's 
period of service.  The examiner must 
provide a comprehensive report including 
complete rationales for all opinions and 
conclusions reached, citing the objective 
medical findings leading to the 
examiner's conclusions.  

2.  The RO should then review the 
examination report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.

3.  When the development requested has 
been completed, the RO should 
readjudicate the issue on appeal on the 
basis of all the evidence of record, as 
well as all pertinent laws and 
regulations.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case.  
Thereafter, the veteran and his 
representative must be afforded an 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and to comply with an order of the Court.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  




	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




